25 F.3d 1040NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Richard Thomas PHELAN, Plaintiff Appellant,v.A. T. HANULIK, Warden;  Mason Kent;  Neil Potter;  MavisLloyd;  Lieutenant Duran;  Lieutenant Rufner;  DanRyan;  Terrance Ellis, In theirindividual and officialcapacities,DefendantsAppellees.
No. 93-7357.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 7, 1994.Decided June 16, 1994.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  John R. Hargrove, Senior District Judge.  (CA-93-886-HAR).
Richard Thomas Phelan, appellant pro se.
Linda B. Thall, Sr. Asst. Co. Atty., Joyce Reuben Stern, Asst. Co. Atty., Edward Barry Lattner, County Attorney's Office, Rockville, MD, for appellees.
D.Md.
DISMISSED.
Before WILKINSON and WILKINS, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Richard T. Phelan filed this notice of appeal after he and the Defendants in this 42 U.S.C. Sec. 1983 (1988) action had filed motions for summary judgment but before the district court issued any ruling.  This Court may exercise jurisdiction only over final orders, 28 U.S.C. Sec. 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.R.Civ.P. 54(b);   Cohen v. Beneficial Indus.  Loan Corp., 337 U.S. 541 (1949).  Because the court has not issued an appealable order, we grant the Appellees' motion to dismiss the appeal for lack of jurisdiction.


2
We dismiss the appeal as interlocutory.*  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


3
DISMISSED.



*
 Appellant's motion to hold the appeal in abeyance is hereby denied